Fourth Court of Appeals
                                  San Antonio, Texas

                                       February 9, 2021

                                     No. 04-21-00010-CV

                                     Marcos MORALES,
                                         Appellant

                                               v.

                                          EGZ, LLC,
                                           Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2020-CV-0298
                           Honorable Bill Squires, Judge Presiding


                                        ORDER

       Appellant, Marcos Morales, filed his pro se notice of appeal on January 8, 2021. On
January 12, 2021, this court notified appellant that the following were due no later than January
22, 2021: (1) a docketing statement, (2) the filing fee of $205.00, and (3) an amended notice of
appeal with a certificate of service showing the court reporter was served.

        On January 21, 2021, appellant filed a motion requesting an extension of time to file the
docketing statement, an affidavit of indigence, and an amended notice of appeal. On that same
date, appellant filed of “Statement of Inability to Afford Payment of Court Costs or an Appeal
Bond.”

       Appellant’s request for an extension of time is GRANTED. The docketing statement and
amended notice of appeal with a certificate of service showing the court reporter was served are
due no later than February 24, 2021.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2021.




                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court